
	
		II
		112th CONGRESS
		1st Session
		S. 1349
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2011
			Mr. Johanns introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the National Flood Insurance Act of 1968 to
		  clarify the effective date of policies covering properties affected by floods
		  in progress.
	
	
		1.Effective date of policies
			 covering properties affected by floods in progressParagraph
			 (1) of section 1306(c) of the National Flood Insurance Act of 1968 (42 U.S.C.
			 4013(c)) is amended by adding after the period at the end the following:
			 With respect to any flood that has commenced or is in progress before
			 the expiration of such 30-day period, such flood insurance coverage for a
			 property shall take effect upon the expiration of such 30-day period and shall
			 cover damage to such property occurring after the expiration of such period
			 that results from such flood, but only if the property has not suffered damage
			 or loss as a result of such flood before the expiration of such 30-day
			 period..
		
